 Case 1:19-cr-00169-VM Document 206 Filed 09/17/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
UNITED STATES OF AMERICA

              —— against ——

ANGELA BOSQUEZ,                                 19 CR 169(VM)

                               Defendant.       ORDER


VICTOR MARRERO, United States District Judge.

     The Court previously scheduled a sentencing in the above-
referenced matter for September 18, 2020 at 1:30 p.m. Due to
the ongoing coronavirus pandemic, the sentencing will take
place by teleconference, using the following dial-in: 888-363-
4749 (international callers dial 215-446-3662), access code
8392198.


SO ORDERED.


Dated: New York, New York
       17 September 2020


                                       __________________________
                                             Victor Marrero
                                                U.S.D.J.
